Fourth Court of Appeals
                                 San Antonio, Texas

                                      JUDGMENT
                                    No. 04-12-00499-CR

                               Fausto Abraham QUINONEZ,
                                         Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

                     From the 89th District Court, Wichita County, Texas
                                  Trial Court No. 52,103-C
                        The Honorable Mark T. Price, Judge Presiding

      BEFORE JUSTICE ANGELINI, JUSTICE MARION, AND JUSTICE BARNARD

       In accordance with this court’s memorandum opinion of this date, appellant’s motion to
dismiss this appeal is GRANTED, and this appeal is DISMISSED. See TEX. R. APP. P. 42.2(a).

       SIGNED August 14, 2013.


                                              _____________________________
                                              Karen Angelini, Justice